UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7793


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY EARL MILLER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:04-cr-00022-HFF-3)


Submitted:   March 16, 2010                 Decided:   March 17, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Earl Miller, Appellant Pro Se.   Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In    February       2006,     Henry      Earl   Miller    filed   in     the

district court a letter challenging his conviction and 300-month

sentence imposed following his guilty plea to armed robbery,

using and carrying a firearm during a crime of violence, and

aiding   and       abetting       in    these    offenses.        The   district      court

properly characterized this letter as a 28 U.S.C.A. § 2255 (West

2006 & Supp. 2009) motion, and ultimately denied relief.                           Miller

has since filed numerous motions in the district court seeking

to reinstate his ability to file a § 2255 motion.

              Miller appeals the district court’s text order denying

his motion in which he asserts that his sentences were imposed

in violation of the Double Jeopardy Clause.                           The order is not

appealable         unless     a        circuit       justice   or     judge    issues     a

certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2006).            A

certificate         of   appealability               will   not      issue    absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     §    2253(c)(2)          (2006).        A   prisoner    satisfies      this

standard   by       demonstrating         that       reasonable     jurists   would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                              Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

                                                 2
Cir.   2001).     We   have   independently      reviewed     the   record   and

conclude   that    Miller     has   not   made    the    requisite    showing.

Accordingly,      we   deny   Miller’s     motion       for   certificate     of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     DISMISSED




                                      3